Case 20-41308        Doc 421     Filed 05/08/20 Entered 05/08/20 14:16:56              Main Document
                                             Pg 1 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


                                                        )
  In re:                                                )   Chapter 11
                                                        )
  FORESIGHT ENERGY LP, et al.,                          )   Case No. 20-41308
                                                        )
                                                        )
                                                        )
                          Debtors.                      )   (Jointly Administered)
                                                        )

 DECLARATION AND DISCLOSURE STATEMENT OF BAKER & HOSTETLER LLP

           Michael A. VanNiel, declares and says under penalty of perjury:

           1.     I am a partner of Baker & Hostetler LLP, located at Key Tower, 127 Public Square,

 Suite 2000, Cleveland, Ohio 44114 (the “Firm”).

           2.     Foresight Energy LP and its affiliated debtors and debtors in possession in the

 above-captioned cases (the “Debtors”) have requested that the Firm provide services to the

 Debtors, and the Firm has consented to provide those services.

           3.     The Firm may have performed services in the past and may perform services in the

 future, in matters unrelated to these chapter 11 cases, for persons that are parties in interest in the

 Debtors’ chapter 11 cases. As part of its customary practice, the Firm is retained in cases,

 proceedings, and transactions involving many different parties, some of whom may be represented

 or be claimants or employees of the Debtors, or other parties in interest in these chapter 11 cases.

 The Firm does not perform services for any such person in connection with these chapter 11 cases.

 In addition, the Firm does not have any relationship with any such person, such person’s attorneys,

 or such person’s accountants that would be adverse to the Debtors or their estates with respect to

 the matters on which the Firm is to be retained.
Case 20-41308       Doc 421      Filed 05/08/20 Entered 05/08/20 14:16:56              Main Document
                                             Pg 2 of 4


         4.     Neither I nor any partner or associate of the Firm, insofar as I have been able to

 ascertain, holds or represents any interest adverse to the Debtors or their estates with respect to the

 matters on which the Firm is to be employed.

         5.     Neither I nor any partner or associate of the Firm has agreed to share or will share

 any portion of the compensation to be received from the Debtors with any person other than

 partners and associates of the Firm.

         6.     Debtors owe the Firm the amount of $1,904.00 for prepetition Services and costs.

         7.     The Firm is conducting further inquiries regarding its retention by any creditors of

 the Debtors, and upon conclusion of that inquiry, or at any time during the period of its

 employment, if the Firm should discover any facts bearing on the matter described herein, the Firm

 will supplement the information contained in this Declaration.

         8.     Pursuant to 28 U.S.C. §1746, I declare under penalty or perjury under the laws of


 the United States of America that the foregoing is true and correct, and that this Declaration was

 executed on May 8, 2020.



                                                        __________________________________
                                                        Michael A. VanNiel
Case 20-41308       Doc 421     Filed 05/08/20 Entered 05/08/20 14:16:56           Main Document
                                            Pg 3 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


                                                      )
 In re:                                               )   Chapter 11
                                                      )
 FORESIGHT ENERGY LP, et al.,                         )   Case No. 20-41308
                                                      )
                                                      )
                                                      )
                         Debtors.                     )   (Jointly Administered)
                                                      )

                                RETENTION QUESTIONNAIRE

   1. Name and address of firm:

          Baker & Hostetler LLP
          Key Tower
          127 Public Square, Suite 2000
          Cleveland, Ohio 44114
          Date of retention: October 28, 2019

   2. Brief description of services to be provided:

          Legal services as limited purpose local counsel in the In re Murray Energy case

   3. Arrangement for compensation (hourly, contingent, etc.): Hourly
      (a) Range of hourly rates (if applicable): $235-$645
      (b) Estimated average monthly compensation based on prepetition retention (if firm was
          employed prepetition): $2500-$5000

   4. Prepetition claims against any of the Debtors held by the firm:
      Amount of claim: $1,904.00

   5. Prepetition claims against any of the Debtors held individually by any of the firm’s
      professionals:
      Name: Not aware.
      Status: Not applicable.
      Amount of claim: Not applicable.
      Date claim arose: Not applicable.
      Source of claim: Not applicable.

   6. Stock an any of the Debtors currently held by the firm:
      Kind of shares: None.
Case 20-41308   Doc 421     Filed 05/08/20 Entered 05/08/20 14:16:56        Main Document
                                        Pg 4 of 4


      Number of shares: Not applicable.

   7. Stock of any of the Debtors currently held individually by any of the firm’s
      professionals:
      Name: None aware.
      Status Not applicable.
      Kind of shares: Not applicable.
      Number of shares: Not applicable.

   8. Disclose the nature and provide a brief descript of any interest adverse to the
      Debtors or to their estates for the matters on which the firm is to be employed.
             None.

      Name of individual completing this form: Michael A VanNiel
